Name: Regulation (EEC) No 234/71 of the Council of 1 February 1971 deleting certain products from the Annex to Regulation (EEC) No 2603/69 establishing common rules for exports
 Type: Regulation
 Subject Matter: beverages and sugar;  international trade;  agricultural activity;  fisheries;  trade;  leather and textile industries
 Date Published: nan

 Avis juridique important|31971R0234Regulation (EEC) No 234/71 of the Council of 1 February 1971 deleting certain products from the Annex to Regulation (EEC) No 2603/69 establishing common rules for exports Official Journal L 028 , 04/02/1971 P. 0002 - 0002 Finnish special edition: Chapter 11 Volume 1 P. 0120 Danish special edition: Series I Chapter 1971(I) P. 0046 Swedish special edition: Chapter 11 Volume 1 P. 0120 English special edition: Series I Chapter 1971(I) P. 0050 Greek special edition: Chapter 11 Volume 2 P. 0057 REGULATION (EEC) No 234/71 OF THE COUNCIL of 1 February 1971 deleting certain products from the Annex to Regulation (EEC) No 2603/69 establishing common rules for exports THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 2603/69 1 of 20 December 1969 establishing common rules for exports, and in particular Article 10 thereof; Having regard to the proposal from the Commission; Whereas the export of certain products listed in the Annex to Regulation (EEC) No 2603/69 has been liberalised by the Member State or States which previously imposed quantitative restrictions ; whereas it is therefore possible to apply throughout the Community the principle of freedom of export to the products in question; HAS ADOPTED THIS REGULATION: Article 1 The products listed in the Annex to this Regulation shall be deleted from the Annex to Regulation (EEC) No 2603/69. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 February 1971. For the Council The President M. SCHUMANN 1OJ No L 324, 27.12.1969, p. 25. ANNEX >PIC FILE= "T0010819">